DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, as exemplified by US 2020/0150357 (“Higley”), teaches a flexible boot (112) for a fiber optic connector (100), the fiber optic connector having a housing (102), the flexible boot comprising: a rear portion (202) having a spine (236) and a plurality of ribs (234); a middle portion (200) having an interior surface and an exterior surface (Fig. 11); a transition portion (206) disposed between the rear and the middle portions; a plurality of front extensions (204) extending forwardly from the middle portion; and a central opening (208, 240) extending between the transition portion and an end of the rear portion, the central opening configured to receive at least a portion of a fiber optic cable (par. [0061]) and having a variable diameter (Figs. 4, 15). However, the prior art of record, whether taken individually or in combination, when considered in light of the claimed subject matter as a whole and when interpreted in light of the present disclosure, fails to disclose or render obvious at least one inwardly extending projection formed on one of the front extensions extending toward the central opening, wherein the flexible push-pull boot is configured to have a stiffness along a length of the spine in a direction parallel to the longitudinal axis but is flexible in other directions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2013/0343706 (“Droesbeke”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY M BLEVINS whose telephone number is (571)272-8581. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY M BLEVINS/Primary Examiner, Art Unit 2883